Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Regarding the 35 U.S.C. 103 rejections, Applicant argues that the claimed amendments are not taught by the art of reference, (see Response field 10/14/2022 [page 5 paragraph 5 line 1]). Applicant’s arguments are moot because the amendments had not yet been considered. Updated prior art rejections are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In this case, these are as follows: claim 1 and claim 7 includes ‘step for’ or ‘means for’ performing a function.  Claim 1 has ‘connection step for’, ‘pre-deformation step for’, ‘a post-modification step for’, and ‘smoothing step for’.  Claim 7 has ‘connection means for’, ‘pre-deformation means for’, ‘a post-modification means for’, and ‘smoothing means for’.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 2019/0382931 (Karmon).
	With respect to claim 1, Karmon teaches A knit simulation method for simulating a virtual shape of a knit product by a knit simulation system (computer based system and method for designing consumer products including knit footwear uppers, where system simulates deformations of knit structures and allows the user to control and visualize compensations in the structures of the knitted component to better match between an intended knit design and the actual physical knitted component outcome, [Abstract] lines 5-9), the knit product comprising plural parts and mutually divided in knit data of the knit product, wherein the method comprises (complex multi-structured knitted components, [Abstract] lines 4-5): a connection step for obtaining connection information regarding how said plural parts are mutually connected based upon said knit data or pattern data of said knit product (in order to analyze, design computer obtains intended knit shape or design of each knitted component, [0065] lines 15-18; this may include allocating a stitch pattern to a specific area within design, [0042] lines 13-14), and connecting the plural parts mutually based upon the obtained connection information (combine one or more knitted structures within the same fabrics or knitted components, [0065] lines 12-13), wherein the knit product has at least a part to be knitted by flechage (important to maintain the intended shape for later connection purposes, where intended shape may include a "flechage", interpreted as 2D forms with bends and creases, which are typically used in knitting processes to achieve slight volumetric shapes prior to sewing, [0084] lines 23-37); a pre-deformation step for deforming the virtual shape of the knit product by deforming the plural parts (once a knitted structure is removed from the knitting machine and allowed to rest, it may change its shape in order to conform with a minimum internal energy, [0065] lines 29-31; knitting system 100 simulates these inner forces using spring engine 116, where the output  of this simulation may comprise a new geometry that has been deformed by the springs, relative to an intended design, [0110] lines 21-32) according to forces acting on the plural parts (springs are simulated as force objects, [0110] lines 22-23); a post-modification step for stretching at least one of the plural parts deformed in the pre-deformation step (automatically redistribute force in the knitted component/fabric, in a manner that compensates for the physical deformation, [0065] lines 38-40) having a wrinkle such that tension works on the plural parts and the wrinkle is stretched and removed (spring-based compensation analysis to compensate for the deformation of knitted samples/components under a resting condition, [0065] lines 23-25; deformation may be a "wrinkle", which causes segment to curve and thus be not planar, [0041] lines 8-11), automatically or according to at least an instruction by a user (automatically embodiment at, [0065] line 38; instruction by user embodiment by "live" interaction with knit design, where the knit system includes various ways to generate forces that may impact portions of the knitted component, [0078] lines 1-13), and then, deforming by the virtual shape of the knit product to a natural shape by re-deforming the plural parts according to forces comprising the tension and acting on the plural parts (allow the knitted structure to deform into its "natural" shape, [0065] lines 33-36; knitting system 100 simulates these inner forces using spring engine 116, where the output  of this simulation may comprise a new geometry that has been deformed by the springs, relative to an intended design, [0110] lines 21-32; may include "iterative" simulation until knitting system reaches equilibrium, [0110] lines 29-32); and a smoothing step for allocating stitches within the plural parts, and smoothing the allocation of the stitches within the plural parts (a number of different modification tools may be used in a manner that compensates for the physical deformation, [0065] lines 36-40; many of these are provided in section C, [0111]; where one includes developing a model for a smooth transition between different structures, [0128] lines 16-21; design computer analyzes each knitted component [0065] lines 15-18; for complex three-dimensional geometries, provide a knitting system to (i) form volumes and (ii) stitch the volumes together, [0081] lines 1-8).

	With respect to claim 2, Karmon teaches all of the limitations of claim 1, Karmon further teaches wherein, in the pre-deformation step and the post-modification step, the forces acting on the plural parts are determined in consideration with a rigidity parameter dependent upon the plural parts (system provides digital controls for customization of knitted components, [Abstract] lines 3-5; digital customization includes physical attributes such as elasticity, [0088] lines 1-10; and simulation calculates spring forces according to Hooke’s Law of Elasticity, a.k.a. F = kx, where k is elasticity or stiffness of the spring, [0110] line 18).

	With respect to claim 3, Karmon teaches all of the limitations of claim 2, as noted above. Karmon further teaches wherein said rigidity parameter is set automatically based upon the knit data or both the knit data and data regarding yarn used in the plural parts, or according to at least an instruction by the user (system provides digital controls for customization of knitted components, [Abstract] lines 3-5; digital customization includes physical attributes such as elasticity, [0088] lines 1-10).

	With respect to claim 4, Karmon teaches all of the limitations of claim 1, as noted above. Karmon further teaches wherein said stretching is carried out, automatically without the instruction by the user, according to a pre-determined rule, by the knit simulation system (automatically redistribute force in the knitted component/fabric, in a manner that compensates for the physical deformation, [0065] lines 38-40; rule is by combining the previously obtained predefined structures, [0065] lines 9-10; to analyze component under various permutations, [0065] lines 13-18).

	With respect to claim 6, Karmon teaches all of the limitations of claim 1, as noted above. Karmon further teaches wherein, in said smoothing step, the respective stitches are moved according to forces acting on the respective stitches (predefined knitted structures are obtained from library, [0065] lines 9-11; knit structure library stores information on knit structures, [0040] lines 1-3; kit designs/patterns are incorporated into parametric designs internally by designing stitches with different stretch and visual characteristics so that different areas have different linear and spatial deformations, [0042] lines 9-15; and the different permutations are analyzed [0065] line 15, to perform spring based-compensation analysis, [0065] line 24; which is used to redistribute forces in the knitted component/fabric in a manner than compensates for the physical deformation, [0065] lines 38-40).

	With respect to claim 7, Karmon teaches A knit simulation system for simulating a virtual shape of a knit product (computer based system and method for designing consumer products including knit footwear uppers, where system simulates deformations of knit structures and allows the user to control and visualize compensations in the structures of the knitted component to better match between an intended knit design and the actual physical knitted component outcome, [Abstract] lines 5-9), wherein the knit product comprises plural parts and mutually divided in knit data of the knit product, wherein the knit simulation system comprises (complex multi-structured knitted components, [Abstract] lines 4-5): a connection means for obtaining connection information regarding how said plural parts are mutually connected based upon said knit data or pattern data of said knit product (in order to analyze, design computer obtains intended knit shape or design of each knitted component, [0065] lines 15-18; this may include allocating a stitch pattern to a specific area within design, [0042] lines 13-14) and for connecting the plural parts mutually based upon the obtained connection information (combine one or more knitted structures within the same fabrics or knitted components, [0065] lines 12-13), wherein the knit product has at least a part to be knitted by flechage (important to maintain the intended shape for later connection purposes, where intended shape may include a "flechage", interpreted as 2D forms with bends and creases, which are typically used in knitting processes to achieve slight volumetric shapes prior to sewing, [0084] lines 23-37); a pre-deformation means for deforming the virtual shape of the knit product by deforming the plural parts (once a knitted structure is removed from the knitting machine and allowed to rest, it may change its shape in order to conform with a minimum internal energy, [0065] lines 29-31; knitting system 100 simulates these inner forces using spring engine 116, where the output  of this simulation may comprise a new geometry that has been deformed by the springs, relative to an intended design, [0110] lines 21-32) according to forces acting on the plural parts (springs are simulated as force objects, [0110] lines 22-23); a post-modification means for stretching at least one of the plural parts deformed by the pre-deformation means (automatically redistribute force in the knitted component/fabric, in a manner that compensates for the physical deformation, [0065] lines 38-40) having a wrinkle such that tension works on the plural parts and the wrinkle is stretched and removed (spring-based compensation analysis to compensate for the deformation of knitted samples/components under a resting condition, [0065] lines 23-25; deformation may be a "wrinkle", which causes segment to curve and thus be not planar, [0041] lines 8-11), automatically or according to at least an instruction by a user (automatically embodiment at, [0065] line 38; instruction by user embodiment by "live" interaction with knit design, where the knit system includes various ways to generate forces that may impact portions of the knitted component, [0078] lines 1-13), and then, deforming the virtual shape of the knit product to a natural shape by re-deforming the plural parts according to forces comprising the tension and acting on the plural parts (allow the knitted structure to deform into its "natural" shape, [0065] lines 33-36; knitting system 100 simulates these inner forces using spring engine 116, where the output  of this simulation may comprise a new geometry that has been deformed by the springs, relative to an intended design, [0110] lines 21-32; may include "iterative" simulation until knitting system reaches equilibrium, [0110] lines 29-32); and a smoothing means for allocating stitches within the plural parts and for smoothing the allocation of the stitches within the plural parts (a number of different modification tools may be used in a manner that compensates for the physical deformation, [0065] lines 36-40; many of these are provided in section C, [0111]; where one includes developing a model for a smooth transition between different structures, [0128] lines 16-21; design computer analyzes each knitted component [0065] lines 15-18; for complex three-dimensional geometries, provide a knitting system to (i) form volumes and (ii) stitch the volumes together, [0081] lines 1-8).

	With respect to claim 8, Karmon teaches all of the limitations of claim 1, as noted above. Karmon further teaches wherein the post-modification step is repeated until the virtual shape of the knit product becomes stable (iterative simulation until the knitting system reaches equilibrium, [0110] lines 30-32).

With respect to claim 9, Karmon teaches all of the limitations of claim 7, as noted above. Karmon further teaches wherein the post-modification means further comprises repeating stretching of the at least one of the plural parts and then deforming the virtual shape of the knit product until the knit product is stable (iterative simulation until the knitting system reaches equilibrium, [0110] lines 30-32)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Three dimensional seamless garment knitting on V-bed flat knitting machines” (Choi) – Glossary provides definition of “Flechage” as “Course shaping in knitting….”, [page 32].
“Recent developments in multi-layer flat knitting technology for waste free production of complex shaped 3D-reinforcing structures for composites” (Trumper) – “Flechage” in FIG. 5(c), [page 5] with  modeling process shown in FIG. 7, [page 6].
U.S. Pat. 10,810,333 (Cirio) – discussion of yarns forces that cause deformation including external and internal forces, [col 8 ln 16-39].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148